Dunbar, C. J.
(dissenting). — I dissent. In the first place the instructions cannot be construed by the consideration alone of the brief, segregated portion or detached sentence quoted by the majority. The whole instruction convinces me that the jury was in no way misled by the court. I also think that violence is done to the plain language of the complaint when the allegation of general negligence is argued out of it by the court. Of course it is not contended by the respondent that it was negligence for the appellant to run one of its cars along the street; but it *63might run it along the street in a negligent and careless manner, without necessarily running at a high rate of speed. There are many other ways in which it could be carelessly and negligently run. In fact there might be circumstances under which running at a high rate of speed would not be negligence at all, but would be actually justified; so that it is clear to my mind that the expression “ at a high rate of speed, ” in no way qualifies the expression that “it carelessly and negligently run one of its cars along said street. ’ ’
Believing that no prejudicial error was committed in any respect, I think the judgment should be affirmed.